Citation Nr: 0017497	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  91-37 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1969.  He served in Korea from January 1967 to March 1968.  
His principal duty assignment during that time frame was as a 
construction specialist with Company C of the 11th Engineer 
Battalion (combat).  

Service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder (PTSD), was previously 
denied by the Board of Veterans' Appeals (Board) in a 
decision of November 1989.  

This current matter came before the Board for the second time 
on appeal, from a rating decision of October 1990, from the 
Huntington, West Virginia, Regional Office (RO), which denied 
the veteran's attempt to reopen his claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD.  A notice of disagreement with that 
determination was received in October 1990.  A statement of 
the case was issued in November 1990, and a substantive 
appeal was received in December 1990.  The denial of service 
connection was confirmed by rating decisions dated in January 
and March 1991, with supplemental statements of the case 
issued in February and March 1991, respectively.  The appeal 
was received at the Board in July 1991.  

In a January 1992 decision, the Board found that new and 
material evidence had been submitted to justify reopening a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.  The case was then 
remanded for further development.  Following the requested 
development, the denial of service connection was confirmed 
by rating decisions dated in April 1993, December 1994, July 
1995, and January 1996, with supplemental statements of the 
case issued in April 1993, December 1994, July 1995, and 
January 1996, respectively.  The appeal was returned to the 
Board in July 1996.  

In February 1997, the veteran appeared and offered testimony 
at a hearing before a Member of the Board in Washington, D.C.  
A transcript of the hearing is of record.  Subsequently, in 
July 1997, the case, as to the present issue, was again 
remanded to the RO for still further development.  Following 
the requested development, the appeal was returned to the 
Board in November 1997.  In February 1998, the case was once 
again remanded to the RO for further development.  A 
supplemental statement of the case was issued in December 
1999.  The appeal was received back at the Board in May 2000.  

In June 2000, the Board informed the veteran that the Member 
of the Board who had conducted his hearing was no longer 
employed by the Board.  He was informed that he was entitled 
to another hearing.  He responded that he did not desire an 
additional hearing.  


REMAND

After a review of the veteran's claims folder, the Board, 
unfortunately, must remand the case again for further 
development by the RO.  

The award of service connection for PTSD requires the 
presence of three elements: (1) a current medical diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and, (3) medical 
evidence of a causal nexus between current symptomatology and 
the specified claimed in-service stressor. 38 C.F.R. 
§ 3.303(f) (1999).  A determination as to whether service 
connection for PTSD is warranted also requires the evaluation 
of the evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) 
(West 1991).  See Cohen v. Brown, 10 Vet.App. 128 (1997).

As noted above, the record clearly indicates that the veteran 
served on active duty in Korea from January 1967 to March 
1968, and his principal duty assignment during that time 
frame was as a construction specialist with Company C of the 
11th Engineer Battalion (combat).  The veteran has 
consistently maintained that, while in Korea, he went on 
temporary duty to clear minefields.  He has also asserted 
that he was injured when a landmine exploded, killing one or 
more of his buddies, and that, as a result, he has 
experienced recurrent nightmares and flashbacks over the 
years, and eventually developed PTSD.  

The record reflects that the veteran has had numerous 
psychiatric evaluations, and he has received various 
diagnoses, including PTSD.  We note that VA examinations 
dated in February 1992, August 1993, and May 1994 all reflect 
diagnoses of PTSD, purportedly based upon the veteran's 
experiences in Korea, particularly the claimed incident 
involving a mine explosion in which he was involved and a 
buddy was blown up.  However, these diagnoses of PTSD were 
based upon a reported in-service stressor that had not been 
verified.  Unless a veteran was involved in combat, 
verification of the veteran's reported in-service stressor(s) 
is necessary in order to support a diagnosis of PTSD.

In the February 1998 Remand, the Board directed the RO to 
complete several items related to further development of the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, based upon 
his service in Korea.  The RO was asked to make a specific 
finding as whether the veteran had engaged in combat during 
service, for the purpose of determining whether, and to what 
extent, verification of his claimed stressor was necessary.  
The RO was also asked to seek clarification of the stressor 
upon which the previous examiners had based their diagnoses 
of PTSD; and, if further examination was deemed necessary, 
the veteran was to be accorded a VA examination by a board of 
two psychiatrists who would provide a confirmed diagnosis of 
any psychiatric disorders present and the etiology of such 
disorders.  Moreover, in the event that a diagnosis of PTSD 
was found to be appropriate, the examiners were asked to 
specify the stressor(s) considered to support the diagnosis.  

In October 1998, the RO requested additional verification of 
the veteran's claimed stressor(s) from the United States 
Armed Services Center for Research of Unit Records (USASCRUR) 
(formerly ESG), including more detailed records than those 
previously provided.  The RO sent with the request a copy of 
all of the veteran's statements in which he described the 
claimed stressors, and his service personnel records.

In a September 1999 response to the above request, the 
USASCRUR provided the complete 1967 history of the 11th 
Engineer Battalion.  It was noted that the history reflected 
that the 2nd Infantry Division requested a 20-man team of 
engineers to assist in the detection and removal of mines in 
an area where a fence was to be built.  The fence was to be 
built along an 18-mile front and was aimed at minimizing the 
number of infiltrators who entered the Republic of Korea in 
the 2nd Infantry Division's sector.  It was reported that a 
composite platoon from Company A and Company C, the veteran's 
assigned company, was formed and given intensified training 
in the detection of mines.  It was further noted that the 
veteran's DA Form 20 verified that he was a Combat Engineer 
(12B) during his tour in Korea.  An extract of Army 
Regulation (AR) 611-201, Enlisted Career Management Fields 
and Military Occupational Specialties (MOS's) was enclosed.  
The extracts confirmed that a Combat Engineer arms, disarms, 
and installs mines as part of his major duties.  

In regard to the requested psychiatric examination, the 
veteran was examined by one psychiatrist in April 1998 (the 
same doctor who had previously examined him in 1992 and 
1993); at that time, the reported diagnoses were generalized 
anxiety disorder and dysthymic disorder.  There was no 
finding of PTSD.  Although the RO appeared to attempt to 
correct the inadequacy of that examination by affording the 
veteran another examination in August 1999, it is not clear 
that a board of two physicians conducted that examination.  
The examination report lists one examiner in the heading 
portion, and lists two other professionals (one a medical 
doctor) at the closing of the report.  The Board cannot be 
assured, however, from the wording of the document, whether 
one or the other of the latter two individuals indeed 
participated in the examination and reviewed the report, as 
required by the February 1998 Remand.  In any event, the 
August 1999 PTSD examination report (actually, there are two 
reports, one for mental disorders in general and the other 
for PTSD) lists three diagnoses:  PTSD; major depression, 
recurrent, severe; and chronic somatic complaints.

From the text of the August 1999 PTSD examination, it is 
apparent that the basis for the diagnosis of PTSD is the 
account, provided by the veteran, "that when he served in 
Korea, he was injured when a landmine exploded, killing one 
or more of his buddies and injuring him."  The examiner(s) 
further noted, "He does state that he suffered a lot of 
nightmares and flashbacks over the years as a result of that 
trauma."  Another, post-service trauma (involving surgery in 
the 1990's) was implicated in the PTSD diagnosis as well.  
With regard to the alleged incident in Korea, which appears 
to be the only specific stressor event proffered by the 
veteran, there is no report from the RO in the claims file 
indicating to the examiners whether or not that stressor had 
been verified prior to the examination.  Thus, the record 
reflects that a number (but not all) of medical examiners 
over the years have diagnosed PTSD (among other psychiatric 
disorders), despite the fact that no inservice stressor has 
been verified.

The Board notes that, if the claimant did not engage in 
combat with the enemy, or the claimed stressors are not 
related to combat, then the claimant's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and his testimony must be corroborated by credible 
supporting evidence.  Cohen, supra; Moreau v. Brown, 
9 Vet.App. 389 (1996); Dizoglio v. Brown, 9 Vet.App. 163 
(1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet.App. 283 (1994).  See 
Fossie v. West, 12 Vet.App. 1, 6 (1998), where the Court 
stated, "If the veteran engaged in combat, his lay testimony 
regarding stressors will be accepted as conclusive evidence 
of the presence of in-service stressors.  38 U.S.C. 1154(b); 
38 C.F.R. § 3.304(f).  If, however, the veteran was not 
engaged in combat, he must introduce corroborative evidence 
of his claimed in-service stressors."  In this regard, see 
VAOPGCPREC 12-99 (Oct. 18, 1999), wherein the VA General 
Counsel addressed the subject of determinations as to whether 
a veteran "engaged in combat with the enemy" for purposes 
of 38 U.S.C. § 1154(b).

In this case, the veteran has not alleged that he engaged in 
combat in Korea in the mid-to-late 1960's.  Moreover, the RO 
has made a finding, in the supplemental statement of the case 
issued in December 1999, that "[t]he evidence submitted does 
not show the veteran served in combat."  Therefore, the law 
requires corroboration of any claimed inservice stressor 
before a diagnosis of PTSD may be related to military 
service.

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet.App. 190 (1991), aff'd on reconsideration, 1 
Vet.App. 406 (1991); Wilson v. Derwinski, 2 Vet.App. 614 
(1992).  In sum, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.  

Therefore, it is essential that the RO, in referring this 
case for examination and diagnosis as to PTSD, must provide 
guidance to the examiners as to whether any stressor(s) 
claimed by the veteran has been verified.  The examiner(s) 
should not be placed in the position of attempting to 
determine whether a diagnosis of PTSD due to military service 
is medically appropriate, without information as to the 
validity of the claimed stressor(s).  Where a medical 
examiner simply accepts history provided by a patient, 
without a verified foundation, the examiner's diagnosis based 
upon that history is not valid.  See, e.g., Dolan v. Brown, 9 
Vet.App. 358, 363 (1996), citing LeShore v. Brown, 8 Vet.App. 
406, 409 (1995).  Moreover, the value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Thus, a medical opinion is inadequate when it is unsupported 
by clinical evidence.  Black v. Brown, 5 Vet.App. 177, 180 
(1995).

The Board regrets the necessity to once again remand this 
case for additional development by the RO.  The Board 
recognizes that another remand will further delay the 
adjudication of the veteran's appeal, which has been pending 
for several years.  We also recognize the extensive, and 
laudable effort the RO has expended in this matter.  However, 
full compliance with the Board's February 1998 Remand would 
include the RO's advising the examiner(s) of its conclusion 
regarding the validity, or nonvalidity, of the stressor(s) 
asserted by the veteran, so that the ensuing examination 
could take such conclusion into account.  This deficiency 
must be addressed prior to the Board's rendering a final 
decision.  See Stegall v. West, 11 Vet.App. 268 (1998).  
Hence, the Board must remand this matter for full compliance 
with our February 1998 remand.  

In view of the foregoing, this case is hereby REMANDED to the 
RO for the following actions:

1.  The RO should review the claims folder and 
prepare a report detailing the nature of any 
claimed stressor(s) which it has determined 
is/are verified by the record.  If no stressor 
has been verified, the RO should so state in 
its report.  

2.  Thereafter, the RO should arrange for the 
veteran to be accorded an examination by a 
board of two VA psychiatrists, to determine the 
nature and etiology of any psychiatric 
disorder(s) which may be present.  The claims 
file, including this Remand and the RO's 
stressor report, must be made available to each 
examiner, and the examination report should 
reflect that the history was reviewed.  The 
examiners should integrate the previous 
psychiatric findings and diagnoses with the 
current findings to obtain an accurate picture 
of the nature of the veteran's psychiatric 
status.  The examination should be conducted in 
conjunction with the provisions of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM 
IV).  The examiner should diagnose all of the 
veteran's acquired psychiatric disorders, and 
express an opinion as to the etiology of each 
such disorder.  If a diagnosis of PTSD is 
deemed appropriate, the examiners should 
specify the following:  (1) whether any 
stressor determined by the RO to be established 
by the record was sufficient to produce PTSD; 
(2) whether the remaining diagnostic criteria 
to support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a link 
between the current symptomatology and one or 
more inservice stressors found to be 
established by the record by the RO and found 
to be sufficient to produce PTSD by the 
examiner.  The examiner should also comment 
upon any relationship between any other 
currently diagnosed psychiatric disorder and 
the veteran's period of service.  The report of 
examination should include the complete 
rationale for all opinions expressed.  

3.  Thereafter, the RO should review the claims 
file to ensure that all of the foregoing 
requested development has been completed.  In 
particular, the RO should review the requested 
examination reports and required opinions to 
ensure that they are responsive to and in 
complete compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall v. 
West 11 Vet. App. 268 (1998).  

4.  After the above development has been 
completed, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for an acquired psychiatric 
disorder, to include PTSD.  In its 
readjudication of the issue of service 
connection for PTSD, the RO should apply the 
Court's holding in Cohen v. Brown, 10 Vet.App. 
128 (1997), as well as the relevant provisions 
of 38 C.F.R. § 3.304 (d) and (f) (1999), in 
effect prior to June 18, 1999, and as modified 
by the new regulation which became effective 
that date, 38 C.F.R. § 3.304 (1999).  See 
Karnas v. Derwinski, 1 Vet.App. 308, 312-13 
(1991) (when a law or regulation changes while 
a case is pending, the version most favorable 
to the claimant applies).  

5.  If the decision remains adverse to the 
veteran, both he and his representative should 
be furnished a supplemental statement of the 
case which summarizes the pertinent evidence, 
fully cites the applicable legal provisions, 
and reflects detailed reasons and bases for the 
decision reached.  They should be afforded a 
reasonable period of time in which to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted in this case.  No action is required of the 
veteran until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (1999).




